Name: Council Regulation (EEC) No 1247/89 of 3 May 1989 fixing, for the 1989/90 marketing year, the monthly increases in the activating threshold price, the guide price and the minimum price for peas and field beans
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 11 . 5 . 89 Official Journal of the European Communities No L 129 / 9 COUNCIL REGULATION (EEC) No 1247/ 89 of 3 May 1989 fixing, for the 1989/90 marketing year, the monthly increases in the activating threshold price , the guide price and the minimum price for peas and field beans interest may be calculated on the basis of the rate considered as normal for the regions of production , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins (*), as last amended by Regulation (EEC) No 1104 / 88 ( 2 ), and in particular Article 2a thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Article 1 1 . For the 1989 / 90 marketing year, the amount of the monthly increases in the guide price and the minimum price for peas and field beans shall be fixed at ECU 0,158 per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied for eight months from the beginning of the third month of the marketing year . Article 2 1 . For the 1989 / 90 marketing year, the amount of the monthly increases in the activating threshold price of peas and field beans shall be fixed at ECU 0,35 per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied for eight months from the beginning of the third month of the marketing year . Having regard to the opinion of the Economic and Social Committee ( s ), Whereas , under Article 2a of Regulation (EEC) No 1431 / 82 , the amounts by which the activating threshold price , the guide price and the minimum price for peas and field beans respectively are increased each month as from the beginning of the third month of the marketing year should be fixed and the number ofmonths duringwhich these increases are applied should be determined for the 1989 / 90 marketing year ; Whereas these increases , equal for each of the months , must be fixed bearing in mind the average storage costs and the level of interest rates recorded in the Community; whereas the average storage costs should be established on the basis of the cost of warehousing in appropriate premises and the handling costs necessary for proper preservation; whereas Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply as from 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES ( ») OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 2 ) OJ No L 110 , 29 . 4 . 1988 , p. 16 . ( 3 ) OJ No C 82 , 3 . 4 , 1989 , p. 34 . ( 4 ) OJ No C 120 , 16 . 5 . 1989 . ( 5 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal).